De Courcy, J.
One of the terms of both the bills of lading was: “Owner or consignee shall pay freight at the rate herein stated, and all other charges accruing on said property, before delivery.” The defendant, as purchaser and holder of the bills of lading, indorsed by the consignee, became the owner of the hay represented thereby; Forbes v. Boston & Lowell Railroad, 133 Mass. 154; and his acceptance and receipt of the hay would warrant, if it did not require, a finding that he accepted the stipulations contained in the bills of lading and impliedly agreed to pay the freight. Cox v. Central Vermont Railroad, 170 Mass. 129. New York, New Haven, & Hartford Railroad v. York & Whitney Co. 215 Mass. 36, and cases cited.
The defendant, admittedly the owner of the goods, contends that the evidence embraced in his offer of proof would warrant a verdict in his favor. Apparently this is on the ground that one Van Deusen, whom the defendant says he saw when first he bought the hay, was liable for the freight. But so far as the record shows the plaintiff had no knowledge or notice that Van Deusen had any interest in the hay when it waived its lien and delivered the goods to the defendant. The words “Notify Jas. M. Van Deusen At Springfield Mass” did not indicate that he was consignee; but on the contrary it appeared in the line above that the goods were consigned to H. W. Porter. Wright & Colton Wire Cloth Co. v. Warren, 177 Mass. 283. Nothing was offered to contradict the plaintiff’s evidence, that before delivery of the goods to the defendant it received from Van Deusen no written or oral direction relative to such delivery; and that, after the delivery, it requested him to pay the freight only as an accommodation to and without waiving its right to collect from the defendant. In short, the evidence introduced, together with that offered, would not warrant the jury in finding that the plaintiff looked to Van *314Deusen instead of the defendant for the freight, either originally or by novation. Stowell v. Gram, 184 Mass. 562. The offer to show that “at the time the defendant received the goods he did not know that the plaintiff looked to him for the freight,” must be considered in connection with the facts that the plaintiff had a lien on the hay for its freight charges, that it delivered the goods to the defendant without collecting freight only because he was on the railroad’s credit list and paid weekly, and that the plaintiff had a right to assume that the defendant would recognize his legal liability to pay the freight under the terms of his bill of lading. In the circumstances disclosed, his ignorance of the fact that the plaintiff looked to him for the freight does not relieve him from the liability imposed on him by law, as already set forth. Singer v. Merchants Despatch Transportation Co. 191 Mass. 449. Pennsylvania Railroad v. Titus, 216 N. Y. 17. Union Pacific Railroad v. American Smelting & Refining Co. 202 Fed. Rep. 720.
In our opinion the Chief Justice was right in ruling that the facts contained in the offer of proof were insufficient as a matter of defence.' The parties having consented that if this ruling was right judgment is to be entered for the plaintiff on the verdict, that entry must be made in accordance with the report.

So ordered.